ON PETITION FOR REHEARING
PER CURIAM.
In an opinion filed May 31, 1967, we reversed the decree validating certain bonds purportedly authorized by an election. By petition for rehearing appellee has brought to our attention the enactment of House Bill 3296, Florida Legislature, which became law July 10, 1967, and which, it is insisted, constitutes valid curative legislation which remedies the defects which necessitated our reversal of the Chancellor’s decree.
By the petition for rehearing yve are requested to advance the disposition of the cause, take judicial notice of the statute aforesaid and confirm the decree of the lower court which validated the bonds in question.
We grant the motion to advance, We notice the statute above referred to and decline, at this level and time, tq adjudicate its sufficiency.
Our opinion of May 31, 1967 is withdrawn and the cause remanded to the trial court for reconsideration and redetermination in the light of the cited legislation, which was enacted while the cause was pending here. The trial judge is authorized to allow such amended pleadings and t^ke such further proceedings as may appear appropriate in the premises.1
It is so ordered.
O’CONNELL, C. J., and ROBERTS, DREW, THORNAL, CALDWELL and ERVIN, JJ., concur.

. State v. Hospital District of Hardee County, Opinion on Rehearing filed July 14, 1967, 201 So.2d 69 and eases there cited.